                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JIMMY BALDWIN,

        Plaintiff,
                                                  Case No. 18-cv-872-jdp
   v.

RICK RAEMISCH, RANDALL HEPP,
C. SEMANKO, WARREN DOHMS,
SARA A. KIEKHOEFER, N. CARLSON,
CAPTAIN BUESGEN, AND C.O.
SWEENY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 01/24/2019
        Peter Oppeneer, Clerk of Court                     Date
